Citation Nr: 1215619	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  06-10 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and D. M.


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel 




INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1975 to June 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2009, the Board remanded this matter for additional development.  

In April 2009, the Veteran appeared at a hearing before a Veterans Law Judge, who has since retired from the Board.  A transcript of the hearing is in the Veteran's file.  The Board afforded the Veteran the opportunity to have new hearing.  In March 2012, the Veteran responded that he did not want another hearing 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has not worked since March 2008.  He is currently service-connected for depressive disorder, rated 50 percent; residuals of a right ankle fracture with degenerative changes, rated 40 percent; residuals right thumb fracture with degenerative changes, rated 10 percent; residuals of a fracture of the right wrist with degenerative changes, rated 10 percent; right first toe bunionectomy, rated 10 percent; and right ankle scars, rated at 10 percent.  The combined rating is 80 percent as of January 1, 2009.  






The Veteran had right ankle surgery in October 2008.  On VA examination in November 2010, the VA examiner found that the Veteran's right ankle condition would limit the Veteran's employment to sedentary work, but the combination of the service-connected disabilities did not render the Veteran unemployable.  

Shortly after the VA examination, the Veteran had surgery for removal of retained hardware and revision of the right ankle fusion.  

As there is a material change in the Veteran's disability picture, a reexamination is warranted.  Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine whether the Veteran's service-connected disabilities render him unemployable.

The Veteran's file should be made available to the examiner for review.

2.  On completion of the development, adjudicate the claim for a total disability rating.  If the benefit sought is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


